           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JAN FRANCIS BECKER,
      Plaintiff,
v.                                                  Case No. 1:19-cv-104-AW-GRJ
STATE OF FLORIDA,
     Defendant.
_______________________________/
                             ORDER OF DISMISSAL

      This case is before the Court upon the magistrate judge’s October 24, 2019

Report and Recommendation. ECF No. 5. There have been no objections. I have

determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2. This case is DISMISSED for failure to comply with an order of the court

and failure to prosecute.

      3. The Clerk is directed to close the file.



      SO ORDERED on December 6, 2019.

                                        s/ Allen Winsor
                                        United States District Judge
